IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                             No. 80476-6-I

                              Respondent,         DIVISION ONE
                v.

 KEVION MAURICE ALEXANDER,                        UNPUBLISHED OPINION

                              Appellant.


       CHUN, J. — A jury found Kevion Alexander guilty of first degree murder

and two counts of witness tampering. Alexander appeals, claiming

(1) prosecutorial misconduct, (2) evidentiary error about an adoptive admission,

(3) violation of CrR 2.3(d), (4) erroneous admission of historical cell cite location

information, and (5) denial of his right to present a defense. For the reasons

discussed below, we affirm.

                                  I. BACKGROUND

       Alexander and Mykalla James dated. During their relationship, James met

Andre Aber-Williams through Snapchat. James and Aber-Williams talked over

the phone for a few months. In January 2017, Aber-Williams agreed to meet in

person to discuss potential employment opportunities for James.

       According to James’s testimony: Aber-Williams met her outside her

apartment building sometime after 8 p.m. and they sat and had a conversation.

At one point, Aber-Williams drove to Kent and she accompanied him in his dark

green Tahoe. They returned to her apartment complex and again sat outside


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80476-6-I/2



talking until Aber-Williams decided to leave. As Aber-Williams got into his Tahoe,

Alexander appeared and shot him from behind. Alexander got into the Tahoe, on

top of Aber-Williams’s body, drove away, and returned without his body.

Alexander then instructed James to follow him in her car, a white Buick, and left

the complex driving the Tahoe. She followed as instructed and Alexander drove

the Tahoe to his friend Wesley Dade’s house.

       Various security camera footage shows a white Buick following a dark

green Tahoe through town and getting into the turn lane for Dade’s street.

       The next day, around 2 a.m., a security guard at James’s apartment

complex discovered Aber-Williams’s lifeless body on the ground. The body was

missing jewelry, and one of the pant pockets was turned inside out. The guard

called the police.

       That night, firefighters discovered the Tahoe on fire and abandoned about

a third of a mile from Dade’s house. They quickly extinguished the fire and

damage to the car was minimal. They found blood inside the car. Law

enforcement theorized that someone shot Aber-Williams from the back seat. The

Tahoe was missing a stereo system and amplifier.

       A week after the death, law enforcement discovered that Dade pawned an

amplifier of the same brand as the one that was likely in the Tahoe. Alexander

accompanied Dade during the transaction. Law enforcement arrested

Alexander, James, Dade, and Dade’s then-girlfriend, Antoinette Brown.




                                        2
No. 80476-6-I/3



      During her initial interview, James claimed that on the night in question

Aber-Williams had driven off to run an errand and never returned. But as

evidence against her mounted, she implicated Alexander. The State charged

James with rendering criminal assistance and she entered into a use-immunity

agreement to testify against Alexander. The State charged Alexander with first

degree murder and two counts of witness tampering.

      At trial, Alexander presented a defense theory that James, desperate for

money, shot Aber-Williams. A jury found Alexander guilty as charged. He

appeals.

                                  II. ANALYSIS

   A. Prosecutorial Misconduct

      Alexander says that the prosecutor committed misconduct in several

ways. The State responds that its comments were proper and that Alexander

waived most of his arguments. We conclude that reversal is unwarranted on this

ground.

      We review allegations of prosecutorial misconduct for abuse of discretion.

State v. Koeller, 15 Wn. App. 2d 245, 260, 477 P.3d 61 (2020), review

denied, 197 Wn.2d 1008 (2021). “A trial court abuses it discretion when its

decision is manifestly unreasonable, or exercised on untenable grounds, or for

untenable reasons.” State v. Ramirez, 7 Wn. App. 2d 277, 286, 432 P.3d

454, review denied, 193 Wn.2d 1025 (2019).




                                        3
No. 80476-6-I/4



       A prosecutor must ensure that they do not violate a defendant’s right to a

constitutionally fair trial. State v. Monday, 171 Wn.2d 667, 676, 257 P.3d 551

(2011). To establish misconduct, the defendant bears the burden of first showing

that the prosecutor’s comments were improper. State v. Boyd, 1 Wn. App. 2d

501, 517–18, 408 P.3d 362 (2017); State v. Emery, 174 Wn.2d 741, 759, 278

P.3d 653 (2012).
       Once a defendant establishes that a prosecutor’s statements are
       improper, we determine whether the defendant was prejudiced under
       one of two standards of review. If the defendant objected at trial, the
       defendant must show that the prosecutor’s misconduct resulted in
       prejudice that had a substantial likelihood of affecting the jury’s
       verdict. If the defendant did not object at trial, the defendant is
       deemed to have waived any error, unless the prosecutor’s
       misconduct was so flagrant and ill intentioned that an instruction
       could not have cured the resulting prejudice.

Emery, 174 Wn.2d at 760–61 (citation omitted). “Under this heightened

standard, the defendant must show that (1) ‘no curative instruction would have

obviated any prejudicial effect on the jury’ and (2) the misconduct resulted in

prejudice that ‘had a substantial likelihood of affecting the jury verdict.’” Id. at

761 (quoting State v. Thorgerson, 172 Wn.2d 438, 455, 258 P.3d 43 (2011). If

defense counsel fails to object to allegedly improper comments made by a

prosecutor, it “strongly suggests” that the comments “did not appear critically

prejudicial to [the defendant] in the context of the trial.” State v. McKenzie, 157

Wn.2d 44, 53 n.2, 134 P.3d 221 (2006) (emphasis omitted) (quoting State v.

Swan, 114 Wn.2d 613, 661, 790 P.2d 610 (1990)).




                                           4
No. 80476-6-I/5



       1. Comments about James

       Alexander says that, during the State’s direct and redirect examinations of

James, the prosecutor committed misconduct by improperly vouching for her

credibility. He contends that by referencing the use-immunity agreement, the

prosecutor suggested that James was telling the truth. He also says that, during

closing argument, the prosecutor referenced facts not in evidence by noting that

James would face her own jury. The State responds that Alexander waived

these arguments and that its comments were not improper. We conclude that no

ground for reversal exists here.

       “Improper vouching generally occurs (1) if the prosecutor expresses his or

her personal belief as to the veracity of the witness or (2) if the prosecutor

indicates that evidence not presented at trial supports the witness’s testimony.”

State v. Ish, 170 Wn.2d 189, 196, 241 P.3d 389 (2010).

              a. Use immunity agreement

       During its direct examination of James, the State asked whether she had

been charged with a crime related to the case, and she responded that she had

been charged with rendering criminal assistance. The State then asked whether

she had entered into any agreement with the State and she responded that she

had. She explained her understanding of the agreement: “If I testify that it

won’t—I will have immunity for my case; so whatever I say won’t get rolled over

to my case.” The State then clarified that she had use immunity, which

precluded the State from using her testimony in this case against her in her own




                                          5
No. 80476-6-I/6



case; she confirmed this was correct. The State did not inquire on direct

examination about a requirement in the agreement that James tell the truth.

Alexander did not object to any of these questions.

       During cross-examination of James, defense counsel raised the use-

immunity agreement multiple times and asked her about how she benefitted from

it. The defense then asked her whether the agreement required her to be

honest, to which she responded “yes.” In questioning her credibility, the defense

mentioned the requirement for truthfulness several more times. The defense

then offered the written agreement into evidence, including the portion requiring

James to “answer all questions about her involvement in these crimes, and the

involvement of any accomplices, completely and truthfully.” The defense also

questioned her about a call between her and Alexander in which she suggested

that if he got out of jail, she would go to jail instead.

       On redirect, the State asked James about the call with Alexander and why

she thought she would go to jail if he got out. She responded, “Basically, if I

come up here and either recant my statement or try to tell another statement,

then it would it seem like I was lying the whole time, and I would go to jail versus

he would get out because he didn’t do nothing.” Alexander did not object.

       In Ish, our Supreme Court held that a prosecutor committed misconduct

during its direct examination of a witness by referencing a requirement in an

immunity agreement that the witness testify truthfully. 170 Wn.2d at 199 (“where

the credibility of the witness had not previously been attacked, referencing




                                            6
No. 80476-6-I/7



Otterson’s out-of-court promise to testify truthfully was irrelevant and had the

potential to prejudice the defendant by placing the prestige of the State behind

Otterson’s testimony”). The court noted that “[e]vidence that a witness has

promised to give ‘truthful testimony’ in exchange for reduced charges may

indicate to a jury that the prosecution has some independent means of ensuring

that the witness complies with the terms of the agreement.” Id. at 198. The court

noted that this is particularly indicative of improper vouching if it occurs during the

prosecutor’s direct examination of a witness. Id. The court said, “A defendant

may, however, impeach a witness on cross-examination by referencing any

agreements or promises made by the State in exchange for the witness’s

testimony.” Id. at 198–99. If this occurs, it opens the door for the prosecutor to

comment on the agreement to testify truthfully on rebuttal. Id. at 199. Despite

the misconduct, the court concluded that any error was harmless, partially

because the defense opened the door on cross-examination and the prosecutor

did not “dwell” on the issue. Id. at 200–01.

       Unlike in Ish, during direct examination, the State did not reference the

truthfulness requirement of the use-immunity agreement. During direct

examination, the State did not ask James whether she had to testify truthfully as

part of the immunity agreement and James did not mention the requirement on

her own. Thus, the State did not suggest to the jury that the State had some way

to ensure that James was telling the truth. Alexander was the one to raise the

truthfulness requirement during cross-examination by asking her about it multiple




                                          7
No. 80476-6-I/8



times and introducing the agreement itself into evidence.1 Alexander says that

on redirect, by questioning James about the call, the State essentially asked her

what she was worried about happening if she did not testify truthfully. Even if the

State’s questioning could properly be interpreted this way, it was not improper

vouching because Alexander had opened the door for the State to ask about

James’s agreement to testify truthfully.

               b. Charges against James

       Before closing arguments, Alexander moved in limine to preclude the

prosecutor from committing misconduct in various ways including vouching for

witnesses. The trial court, noting that the language was “boilerplate,” granted the

motion.

       During closing argument, defense counsel highlighted the immunity

agreement and urged the jury not to allow James to “get away” with killing Aber-

Williams. During rebuttal, the State said:
       Now, it is perfectly understandable that you, as jurors, would want to
       see her sitting at this table with the Defendant. That’s a reasonable
       desire. She played a significant role in this case. But her criminal
       liability and her precise role is not the question for you. This is not
       Mykalla James’s trial. That will be up to some different set of jurors.
             And I’m asking you not to let your very reasonable desire to
       see everybody involved in this held accountable, to prevent you from

       1
         The State says that because Alexander was the one to raise the truthfulness
requirement and offer the use immunity agreement into evidence, the invited error
doctrine bars him from arguing this issue on appeal. See Shavlik v. Dawson Place, 11
Wn. App. 2d 250, 270, 452 P.3d 1241, review denied, 195 Wn.2d 1019, (2020) (the
invited error doctrine prevents a party from affirmatively and voluntarily setting up an
error that induces an action by the trial court and then challenging that action on appeal).
We decline to address the applicability of the invited error doctrine because the
comments were not improper.



                                             8
No. 80476-6-I/9


       finding that the State has proven beyond a reasonable doubt that the
       Defendant is actually the shooter here. Her time will come; she will
       have a different trial. This is about the Defendant’s role in this trial,
       in this case, and he was the shooter.

Alexander did not object.

       Alexander contends that the State’s comments improperly vouched for

James’s credibility by referencing facts outside the record—specifically that

James would face a different jury. The State responds that its comments were

fair and proper responses to Alexander’s defense argument that the State was

letting James “off scot free.” See State v. Gauthier, 189 Wn. App. 30, 38–39,

354 P.3d 900 (2015) (noting that prosecutors may make a “fair response” to

arguments by defense counsel). The comments were questionable at best. But

Alexander does not show that they were so flagrant and ill-intentioned that a

curative instruction could not address any prejudice. See Emery, 174 Wn.2d at

760–61;2 see also McKenzie, 157 Wn.2d at 53 n.2 (If defense counsel fails to

object, it “strongly suggests” that the comments “did not appear critically

prejudicial to [the defendant] in the context of the trial.” (emphasis omitted)

(quoting Swan, 114 Wn.2d at 661)). The trial court could have reminded the jury

that the State’s comments were not evidence or instructed it to disregard the

State’s comments. And “[b]ecause we presume that juries will ordinarily follow

the court’s instructions, such an instruction would have substantially alleviated

       2
          Alexander suggests that his motion in limine preserved an objection to all the
comments discussed above. But the purpose of the objection requirement is to ensure
that the trial court has an opportunity to correct an improper comment and prevent any
error or misconduct from continuing. Emery, 174 Wn.2d at 761–62. The motion in
limine, which was not a specific, contemporaneous objection, does not serve that
purpose. And Alexander cites no law supporting this approach to preservation.



                                            9
No. 80476-6-I/10



any prejudice caused by the remark.” State v. Klok, 99 Wn. App. 81, 85, 992

P.2d 1039 (2000).

       2. Aber-Williams’s family’s agony

       Alexander says the prosecutor improperly appealed to the passions and

prejudices of the jury by referencing the victim’s family’s agony. The State

disagrees and says he waived the issue. We conclude that this issue does not

warrant reversal.

       “‘Mere appeals to the jury’s passion or prejudice are improper.’” State v.

Pierce, 169 Wn. App. 533, 552–53, 280 P.3d 1158 (2012) (quoting State v.

Gregory, 158 Wn.2d 759, 808, 147 P.3d 1201 (2006), overruled by State v. W.R.,

Jr., 181 Wn.2d 757, 336 P.3d 1134 (2014)).

       During closing argument the State said:
              You will, no doubt, during your deliberations spend a lot of
       time trying to figure out exactly what happened within those 15
       minutes. And you may go round and round on that issue as many
       times as the Federal Way Police Department did. You will likely
       never agonize over it as much as Mr. Aber-Williams’ family has.

(Emphasis added.) Alexander did not object.

       This comment appears to be an appeal to the jury’s sympathy. However,

it was not so flagrant and ill-intentioned that a curative instruction could not

address any resultant prejudice.3 See Emery, 174 Wn.2d at 760–61.

       3
         Cf. State v. Zellmer, No. 59228-9-I, slip op. at 32 (Wash. Ct. App. May 28,
2013) (unpublished) http://www.courts.wa.gov/opinions/pdf/592289.pdf (finding no
prejudice where the prosecutor referenced the “broken hearts” of the parents of the
murdered child and the defense objected to the comment); see GR 14.1(c) (“Washington
appellate courts should not, unless necessary for a reasoned decision, cite or discuss
unpublished opinions in their opinions.”).



                                          10
No. 80476-6-I/11



       3. GPS ankle monitor

       Alexander says that the prosecutor committed misconduct by pointing out

Dade’s GPS ankle monitor during direct examination of this witness and during

closing argument. He contends that this affected his right to a fair trial because it

interfered with the jury’s ability to make a fair assessment of credibility. The

State says that Dade’s resistance to testifying was relevant to his credibility and

that Alexander waived the argument. We agree with the State.

       Dade was reluctant to testify at Alexander’s trial. Indeed, the trial court

issued an out-of-state material witness warrant and law enforcement arrested

him in Houston. A Texas court ordered him to appear for trial and placed a GPS

ankle monitor on him. During his testimony, he contradicted earlier statements

he had made to the police. The State asked him if he was wearing a GPS ankle

monitor as a result of the Texas court’s order to appear for this trial and Dade

responded that he was. Alexander did not object to the question. And during

closing, the State discussed Dade’s close relationship with Alexander and noted

that Dade was a reluctant witness; in doing so, the State commented that he was

wearing an ankle monitor. Alexander did not object.

       Alexander relies on State v. Jackson, to argue that pointing out Dade’s

GPS ankle monitor was misconduct. 195 Wn.2d 841, 852, 467 P.3d 97 (2020)

(holding that an individualized inquiry is necessary before shackling a defendant

at pretrial proceedings). But Jackson does not apply; it concerns a defendant’s

constitutional right to appear free of restraints. Id. As the State notes, whether




                                         11
No. 80476-6-I/12



Dade was reluctant to testify is relevant to his credibility. That law enforcement

had to track and arrest Dade to obtain his testimony is pertinent. Nor does

Alexander establish that the prosecutor’s comments were so flagrant and ill-

intentioned that a curative instruction could not have addressed any prejudice.

See Emery, 174 Wn.2d at 760–61.

       4. Vouching for Brown

       Alexander says that the prosecutor improperly vouched for Brown by

saying she had no motive to lie. The State responds that Brown’s credibility was

a fair inference from evidence on the record. We agree with the State.

       “Improper vouching generally occurs (1) if the prosecutor expresses his or

her personal belief as to the veracity of the witness or (2) if the prosecutor

indicates that evidence not presented at trial supports the witness’s testimony.”

Ish, 170 Wn.2d at 196.

       Brown testified that she conversed with Dade and Alexander shortly after

the shooting during which conversation Dade and Alexander revealed to her that

Alexander had shot Aber-Williams. She testified that she and Dade had broken

up about two years before her testimony. She also said that she had been close

to Alexander but did not have a relationship with James.

       During closing argument the State said:
               Now, Antoinette Brown has no dog in this fight. She and
       Wesley Dade aren’t together anymore. They haven’t been together
       for a long time. They broke up in April or May of 2017. It wasn’t a
       particularly bad break-up, or a particularly good break-up. They don’t
       really keep in contact, and she hasn’t talked to him since probably
       Thanksgiving.



                                         12
No. 80476-6-I/13


             She said that she and Mykalla James were not friends, she
      said that the Defendant was like family to her, he was like an uncle
      to her boys, and she was close to him. There’s absolutely no reason,
      two and a half years later, that Antoinette Brown would come in here
      and say something that would implicate the Defendant unless it were
      true.

Alexander objected and the court overruled his objection.

      The comment was a reasonable inference based evidence in the record

about Brown’s relationships with Dade, Alexander, and James. See State v.

Robinson, 189 Wn. App. 877, 893–94, 359 P.3d 874 (2015) (holding that the

prosecutor did not improperly vouch for a witness when the prosecutor said that

the witness had “no reason to lie” because it was a proper inference from

evidence on the record). Thus, the prosecutor’s comment was not improper.

See State v. Lewis, 156 Wn. App. 230, 240, 233 P.3d 891 (2010) (“a prosecutor

has wide latitude in closing argument to draw reasonable inferences from the

evidence and may freely comment on witness credibility based on the evidence”).

      5. Burden of proof

      Alexander says that the prosecutor impermissibly sought to lower its

burden of proof by suggesting that the government need not thoroughly

investigate a crime. The State disagrees and says Alexander waived his

argument. We agree with the State.

      “Arguments by the prosecution that shift or misstate the State’s burden to

prove the defendant’s guilt beyond a reasonable doubt constitute misconduct.”

State v. Lindsay, 180 Wn.2d 423, 434, 326 P.3d 125 (2014).




                                       13
No. 80476-6-I/14



       Throughout the trial, defense counsel emphasized that no one sent swabs

from Aber-Williams’s Tahoe to the lab for testing. The crime lab explained that

this was partly because of limited resources at the lab. During closing argument

the prosecutor said:
              In a perfect world, every single item would be swabbed for
       touch DNA, blood DNA, breath DNA, fingerprints; they would be
       immediately sent to the Crime Lab; they would be tested the next
       day; they would be able to tell everybody’s actual DNA, when the
       DNA was deposited there, under what circumstances it was
       deposited, and give you a glimpse of exactly the crime as it
       happened.
               In reality, that is not at all the way that any of that works. Now,
       to be sure, DNA and other forensics have made a lot of gains in the
       last decade. They do amazing things. They solve crimes every day.
       But not every case rises and falls on forensic evidence, every case
       is different, and nowhere in your entire packet of jury instructions
       does it tell you that there has to be DNA or fingerprint evidence for
       you to be convinced of somebody’s guilt beyond a reasonable doubt.

(Emphasis added.) Alexander did not object.

       Alexander contends that these comments diminished the government’s

obligation to prove the elements of the crime beyond a reasonable doubt. But

recognition of an ideal investigatory approach and real-world constraints does not

amount to reduction of the burden of proof. In fact, the prosecutor reiterated the

correct standard a few moments after her comment about a “perfect world.” Nor

does Alexander establish that the prosecutor’s comments were so flagrant and

ill-intentioned that a curative instruction could not have addressed any prejudice.

See Emery, 174 Wn.2d at 760–61.




                                           14
No. 80476-6-I/15



        6.   Cumulative error

        Alexander says that the cumulative error doctrine requires reversal

because this case relied heavily on the credibility of multiple witnesses who the

prosecutor either improperly denigrated or bolstered. “The cumulative error

doctrine applies where a combination of trial errors denies the accused a fair trial

even where any one of the errors, taken individually, may not justify reversal.” In

re Det. of Coe, 175 Wn.2d 482, 515, 286 P.3d 29 (2012). “The doctrine does not

apply where the errors are few and have little or no effect on the outcome of the

trial.” State v. Weber, 159 Wn.2d 252, 279, 149 P.3d 646 (2006). As discussed

above, there were only two problematic comments: those about James facing her

own jury and Aber-Williams’s family’s agony. And as discussed above, neither

was so flagrant and ill-intentioned that a curative instruction could not have cured

any prejudice. Even when considering both together, our conclusion remains the

same.

   B. Adoptive Admission

        Alexander says the trial court erred by admitting as an adoptive admission

Brown’s testimony about Dade telling her, in Alexander’s presence, that

Alexander shot Aber-Williams. Alexander contends that insufficient foundational

facts supported the admission, and that it was prejudicial. We conclude that the

trial court acted within its discretion by admitting Brown’s testimony.

        We “review a trial court’s decision on the admission of evidence for abuse

of discretion.” State v. Hill, 6 Wn. App. 2d 629, 640, 431 P.3d 1044 (2018). A




                                         15
No. 80476-6-I/16



trial court abuses its discretion if the decision is manifestly unreasonable or

based on untenable grounds or reasons. Id.

       Hearsay—an out-of-court statement offered to prove the truth of the

matter asserted—is inadmissible. ER 801(c); ER 802. But an adoptive

admission is not hearsay, and thus may be admissible. ER 801(d)(2)(ii). A

statement is an adoptive admission if it is offered against a party and is “‘a

statement of which the party has manifested an adoption or belief in its truth.’”

Hill, 6 Wn. App. 2d at 640 (quoting ER 801(d)(2)(ii)). Adoptive admissions are

considered a statement made by the person they are being offered against, even

though a third party spoke them. Id.

       A party can adopt a statement by words, gestures, or even by silence. Id.

at 640–41. “Silence constitutes an adoptive admission only if (1) the party-

opponent heard the accusatory statement or incriminating statement, (2) the

party-opponent was able to respond, and (3) the circumstances were such that it

is reasonable to conclude the party-opponent ‘would have responded had there

been no intention to acquiesce.’” Id. at 641 (quoting State v. Neslund, 50 Wn.

App. 531, 551, 749 P.2d 725 (1988)). To admit a statement as an adoptive

admission, a “trial court must make a preliminary determination that ‘there are

sufficient foundational facts from which the jury reasonably could conclude that

the defendant actually heard, understood, and acquiesced in the statement.’” Id.

(quoting Neslund, 50 Wn. App. at 551). Once the trial court makes the threshold

determination that sufficient foundational facts exist, it is for the jury to decide




                                           16
No. 80476-6-I/17



“‘whether in the light of all the surrounding facts, the defendant actually heard,

understood, and acquiesced in the statement.’” Id. (quoting Neslund, 50 Wn.

App. at 551). Whether a statement is an adoptive admission “is ‘a matter of

conditional relevance.’” Id. (quoting Neslund, 50 Wn. App. at 551–52).

       The day of Brown’s testimony, she revealed to the State that on the night

of the shooting Dade told her that Alexander had shot Aber-Williams. She had

not mentioned this during interviews with law enforcement or the defense. Based

on this revelation, the defense requested a voir dire of Brown, which the trial

court allowed. During voir dire, Brown revealed that a few days after the

shooting, in her kitchen, Alexander and Dade had a conversation with her during

which they told her that Alexander had shot Aber-Williams. She did not

remember the specific dialogue of the conversation; she remembered only the

“nature” of it, which was that Alexander had murdered Aber-Williams. She said

that the conversation was between all three of them, and that Dade did “most of

the talking.” The State asked what Alexander had said generally; she responded

“[i]n general, he said that he had murdered Dre and drove his car into our

garage.” When defense counsel asked who said what, she said, “It was mostly

[Dade] doing the talking and [Alexander] kind of just agreeing. And—I don’t know

the word I’m looking for. I mean, what he was saying was true. He wasn’t

denying it.” The trial court determined that Brown’s testimony about the

conversation in her kitchen was admissible as an adoptive admission because




                                         17
No. 80476-6-I/18



sufficient foundational facts existed for a jury to reasonably conclude that the

defendant heard, could respond to, and acquiesced to the statement.

       Brown then testified before the jury about the conversation. She said that

she, Dade, and Alexander had a conversation in her kitchen during which “they

revealed to [her] that [Alexander] had shot [Aber-Williams] in the head.” She said

that Alexander “was talking, but [Dade] was doing most of the talking.

[Alexander] more so was just agreeing and wasn’t denying,” and that Alexander

was “[k]ind of just nodding his head.” The State asked her what Dade said that

Alexander was “agreeing with and not denying” and Brown responded “that

[Alexander] was the one who shot [Aber-Williams] in the head.” She noted that

Alexander was present for the entire conversation and made no indication that he

was unable to understand what Dade was saying. She explained that she did

not remember the dialogue or who said what but she did remember the “nature of

the conversation.” After this testimony, defense counsel moved to strike it and

the trial court reserved ruling on the issue.

       During his testimony, Dade denied having this conversation. Based in

part on Dade’s repudiation, Alexander again moved to strike Brown’s comments.

The trial court denied the motion and noted that Dade’s denial of the

conversation was for the jury to weigh in determining whether the inculpatory

statement was an adoptive admission.

       This court held in Hill, that accusatory text messages from the alleged

victim were inadmissible as adoptive admissions when the defendant deflected in




                                          18
No. 80476-6-I/19



response. 6 Wn. App. 2d at 645–46. The alleged victim texted the defendant

accusing him of abusing her. Id. at 642–43. He did not respond to the

accusations and changed the subject. Id. This court determined that the trial

court abused its discretion concluding that there were sufficient foundational facts

to admit the texts. Id. at 645–46. In doing so, the court noted that text

messaging is a “unique form of communication” that is often “truncated” and

“informal,” making it hard to assess the foundational facts. Id. at 645 (quoting

State v. Hinton, 179 Wn.2d 862, 873, 319 P.3d 9 (2014)).

       By contrast, in Neslund, this court held that comments made by the

defendant’s brother in her presence were properly admitted as adoptive

admissions. 50 Wn. App. at 553. A brother of the defendant testified that he

heard his other brother discussing how he and the defendant had murdered the

defendant’s husband and disposed of the body. Id. at 537. The testifying brother

said that the defendant never denied any of the statements and participated in

the conversation. Id. at 553. But he was unable to remember when the

conversation occurred, specify exactly who said what, and say who else was

present. Id. at 552. He also acknowledged that he was intoxicated and in a

different room. Id. at 552–53. This court held that the trial court acted within its

discretion in determining sufficient foundational facts supported admission. Id. at

553. The court noted that “any weaknesses” in the witness’s testimony “went to

the weight, not the admissibility, of his testimony on this issue.” Id.




                                          19
No. 80476-6-I/20



          Alexander analogizes to Hill, but it is distinguishable. There, the court

noted the unique nature of text messages, and here the conversation was in

person. And based on Brown’s testimony, Alexander actively participated in the

conversation and seemingly did not deflect accusations. In this way, this case

more resembles Neslund, in which the defendant was present and did not deny

any statements about her involvement in a murder.

          Alexander highlights that Brown does not remember specifics of the

conversation and that Dade denied that such a conversation occurred. But as

the trial court noted, these remain matters for the jury to consider in terms of

credibility when deciding whether Alexander heard the statements, could

respond, and acquiesced to them. See Neslund, 50 Wn. App. at 553 (“any

weaknesses” in the witness’s testimony “went to the weight, not the admissibility”

of it).

          The trial court acted within its discretion in determining that sufficient

foundational facts existed to admit the testimony. During her testimony, Brown

said Alexander was present for the whole conversation, he was an active

participant, he “[k]ind of” nodded, and he did not deny Dade’s statements, thus

showing that Alexander heard the statements, could respond, and acquiesced.4

See State v. McCaughey, 14 Wn. App. 326, 328, 541 P.2d 998 (1975) (holding

that the defendant nodding his head sufficed to establish acquiescence for the


          4
          What Brown said during voir dire and what she said during her testimony before
the jury about the conversation was largely the same. And Alexander did not object
below on the ground that her comments differed, nor does he appeal on that ground.



                                             20
No. 80476-6-I/21



purpose of adoptive admissions). Also, that Brown said that Dade did “most” of

the talking shows that Alexander did some as well.

   C. CrR 2.3(d) Inventory Requirement

       Alexander says that the trial court erred by admitting the contents of his

cell phone at trial because law enforcement did not comply with CrR 2.3(d) when

they extracted data off the phone. The State says that even if CrR 2.3(d) applies

to this situation, Alexander failed to show prejudice. We agree with the State.

       We review a trial court’s “findings of fact in ruling on a motion to suppress

under the substantial evidence standard and review conclusions of law de novo.”

State v. Linder, 190 Wn. App. 638, 643, 360 P.3d 906 (2015).

       CrR 2.3(d) provides that when a law enforcement officer is taking

inventory of a person’s property, “[t]he inventory shall be made in the presence of

the person from whose possession or premises the property is taken, or in the

presence of at least one person other than the officer.” When an officer does not

adhere to this requirement, often the only remedy is suppression. Linder, 190

Wn. App. at 651. But if the violation of CrR 2.3(d) is not prejudicial, then

suppression is not required. Id. If substantial evidence supports a finding that

the inventory was accurate or if a violation can be remedied after the fact, no

prejudice exists. Id.

       Law enforcement obtained a warrant to search Alexander’s cell phone.

An officer used software to copy data off of Alexander’s cell phone with no one

else present. His phone contained a picture of Aber-Williams’s driver’s license.




                                         21
No. 80476-6-I/22



       Alexander moved to suppress his cell phone data, claiming a CrR 2.3(d)

violation. During an evidentiary hearing, the officer who copied the data

explained that he used software to copy it, that doing so did not alter or delete

any data on the phone itself, and that the process was capable of repetition. He

noted that he had never experienced or heard of a situation in which someone

complained of missing data or a damaged phone after he copied their data and

he saw no indication of compromised data in this case. The trial court expressed

skepticism on whether CrR 2.3(d) applies to this situation, noting that copying

data off a cell phone may not constitute an inventory. But the court assumed for

purposes of its ruling that CrR 2.3(d) applies and denied Alexander’s motion to

suppress. The court found that the data on Alexander’s phone remained

unaltered and able to be copied again and concluded that Alexander was not

prejudiced.

       The court did not err in finding that one could copy the unaltered data on

Alexander’s phone again and concluding that he was not prejudiced. See Linder,

190 Wn. App. at 651 (noting that if a violation of the rule can be remedied, the

defendant is not prejudiced). Alexander contends that data is lost “all the time” in

the digital era, but he does not contend that such loss occurred here. Nor is

there any indication that his data was compromised or that such losses are

common in this context. The trial court did not err in denying Alexander’s motion

to suppress.




                                         22
No. 80476-6-I/23



   D. Frye5

         Alexander says the trial court erred by denying his motion to suppress

historical cell site location information because the underlying scientific theory is

not generally accepted by the scientific community. The State responds that we

should follow Division Three’s approach in State v. Ramirez and conclude that

historical cell site location information is generally accepted and was admissible

in this case. 5 Wn. App. 2d 118, 136, 425 P.3d 534 (2018). We agree with the

State.

         Washington courts apply the Frye standard to determine the admissibility

of novel scientific evidence. Id. at 136. The standard provides that “‘evidence

deriving from a scientific theory or principle is admissible only if that theory or

principle has achieved general acceptance in the relevant scientific community.’”

State v. Baity, 140 Wn.2d 1, 10, 991 P.2d 1151 (2000) (quoting State v. Martin,

101 Wn.2d 713, 719, 684 P.2d 651 (1984)). “Evidence not involving ‘new

methods of proof or new scientific principles’ is not subject to examination under

Frye.” Ramirez, 5 Wn. App. 2d at 136 (quoting Baity, 140 Wn.2d at 10). “Only if

a party presents new evidence seriously questioning continued general

acceptance of use of the product rule will a Frye hearing be required.” State v.

Copeland, 130 Wn.2d 244, 298, 922 P.2d 1304 (1996).

         We review a trial court’s Frye determination de novo. Ramirez, 5 Wn.

App. at 136.

         5
             Frye v. United States, 293 F. 1013, 1014 (D.C. Cir. 1923).



                                               23
No. 80476-6-I/24



       Alexander moved to suppress historical cell site location information and

FBI Agent Banks’s expert testimony. The trial court denied the motion,

determining that the evidence did not rely on a novel scientific approach requiring

a Frye hearing.

       At trial, Agent Banks testified as to the following: Historical cell site

analysis involves taking records maintained by cell phone providers and

compiling them to get a general idea of the location of a cell phone when it made

or received a call. Phones scan the cellular network for a dominant signal. Each

tower has multiple sectors that are directional and typically cover a 120-degree

wedge emanating out from it. Knowing the location of a cell tower and the

specific sector that a phone was connected to during a call allows one to

approximate a general location for the phone. But it is impossible to determine a

precise location from the data. Cell site location information suggested that

Alexander’s phones’ general geographic locations tracked the State’s theory of

the case—that Alexander shot Aber-Williams, drove his car to Dade’s house, and

disposed of it nearby.

       Division Three of this court held in Ramirez that historical cell site location

information is widely accepted and admissible under Frye. 5 Wn. App. 2d at

136–37. The court cited a law review article and several cases from various

jurisdictions holding similarly. Id. at 136. The court noted that while controversy

exists about whether a cell site analyst can pinpoint the precise location of a cell

phone, Agent Banks—the same expert who testified in Alexander’s trial—“was




                                          24
No. 80476-6-I/25



careful to explain that her testimony provided information only of the approximate

area” of the target cell phone. Id. at 137.

       The use of historical cell site information here is not new and novel; it is

generally accepted by the scientific community. See id. at 136–37. The

evidence here is very similar to that in Ramirez—Agent Banks was again careful

to specify that the analysis could produce only general geographic locations, not

precise locations.

       Alexander urges us to disregard Ramirez because the court cited only law

review articles and case law rather than scientific sources in reaching its holding.

But courts may look to various sources when deciding whether a scientific theory

or method is generally accepted. See State v. Cauthron, 120 Wn.2d 879, 888,

846 P.2d 502 (1993) (examining “the record, available literature of law reviews

and other journals, and the cases of other jurisdictions,” in making its Frye

determination). And the cases the court cited in Ramirez contain their own Frye

analyses in which the courts reviewed the scientific acceptance of historical cell

site location information. See e.g., United States v. Hill, 818 F.3d 289, 298 (7th

Cir. 2016) (noting that the “technique has been subjected to publication and peer

criticism, if not peer review” (citing Matthew Tart et al., Historical Cell Site

Analysis—Overview of Principles and Survey Methodologies, 8 DIGITAL

INVESTIGATION 185–86 (2012); Aaron Blank, 18 RICH. J.L. & TECH.3, at 3–5

(2011); Herbert B. Dixon Jr., Scientific Fact or Junk Science? Tracking A Cell

Phone Without GPS, 53 JUDGES’ J., Winter 2014, 37 (2014)).




                                           25
No. 80476-6-I/26



       We follow the Ramirez approach and conclude that the trial court did not

err by denying Alexander’s motion to suppress.6

   E. Missing Evidence Instructions

       Alexander says that the trial court denied his right to present a defense by

not giving the jury missing evidence instructions. He contends that such

instructions were appropriate because of law enforcement’s failure to test the

Tahoe for touch DNA.7 And he claims that without missing evidence instructions,

his closing argument lacked legal support. The State responds that the crime lab

and law enforcement sufficiently explained law enforcement’s actions and thus

missing evidence instructions were unwarranted. We conclude that the trial court

acted within its discretion by not giving such instructions to the jury.

       When a trial court refuses to give a jury instruction based on a factual

determination, we review for abuse of discretion. State v. Derri, 17 Wn. App. 2d

376, 404, 486 P.3d 901 (2021). A trial court abuses its discretion when its

decision is “‘manifestly unreasonable or based upon untenable grounds or

reasons.’” State v. Houser, 196 Wn. App. 486, 491, 386 P.3d 1113 (2016)

(quoting State v. Powell, 126 Wn.2d 244, 258, 893 P.2d 615 (1995)). We review

de novo a claim of denial of Sixth Amendment rights. State v. Jones, 168 Wn.2d

713, 719, 230 P.3d 576 (2010). We may affirm a trial court’s decision on “any



       6
         Because the science is generally accepted, the trial court likewise did not err in
not holding a Frye hearing. Nor did Alexander appear to have wanted one during trial.
       7
         Touch DNA is DNA left behind through touch, rather than through samples such
as blood, saliva, or hair.



                                            26
No. 80476-6-I/27



ground the record supports.” State v. Smith, 165 Wn. App. 296, 308, 266 P.3d

250 (2011), aff’d on other grounds, 177 Wn.2d 533, 303 P.3d 1047 (2013).

       “The missing evidence instruction is a permissive inference instruction that

informs the jury that ‘where evidence which would properly be part of a case is

within the control of the party whose interest it would naturally be to produce it,

and, . . . [they] fail[] to do so,— the jury may draw an inference that it would be

unfavorable to [them].’” Derri, 17 Wn. App. 2 at 404 (first alteration in original)

(quoting State v. Blair, 117 Wn.2d 479, 485–86, 816 P.2d 718 (1991)). “A

defendant is entitled to a jury instruction supporting [their] theory of the case if

there is substantial evidence in the record supporting [their] theory.” State v.

Powell, 150 Wn. App. 139, 154, 206 P.3d 703 (2009). But a missing evidence

instruction is “not warranted when the evidence is unimportant, merely

cumulative, or when its absence is satisfactorily explained.” Derri, 17 Wn. App. 2

at 404. The instruction “‘should be used sparingly.’” Houser, 196 Wn. App. at

492 (quoting 11 W ASHINGTON PRACTICE: W ASHINGTON PATTERN JURY

INSTRUCTIONS: CRIMINAL 5.20 note on use at 177).

       Though law enforcement took some swabs for touch DNA from the Tahoe,

they did not send those swabs in to the crime lab for testing. Law enforcement

then searched the interior of the Tahoe for a spent cartridge from the murder

weapon, contaminating the interior and preventing further DNA sampling. Based

on the lack of touch DNA testing and evidence, Alexander requested two missing




                                          27
No. 80476-6-I/28



evidence jury instructions.8 The trial court treated the instructions like spoliation

instructions, noted that there was no evidence of misconduct, and determined

that the reasonable doubt instruction would allow Alexander to argue his defense

theory. Throughout trial, Alexander focused on the lack of touch DNA evidence

and questioned law enforcement about it.




       8
        The first proposed instruction stated,
               If evidence that should have been preserved by the government
      was not, you may be able to infer that the evidence would have been
      unfavorable to the government in the case. You may draw this inference
      only if you find that:
               (1) The evidence is within the control of, or peculiarly available to,
      that party;
               (2) The issue for which the evidence could have been introduced is
      an issue of fundamental importance, rather than one that is trivial or
      insignificant;
               (3) As a matter of reasonable probability, it appears naturally in the
      interest of the government to preserve the evidence;
               (4) There is no satisfactory explanation of why the government did
      not preserve the evidence; and
               (5) The inference is reasonable in light of all the circumstances.
The second proposed instruction stated,
               If evidence that should have been tested by the Washington State
      Patrol Lab was not, you may be able to infer that the evidence would have
      been unfavorable to the government in this case. You may draw this
      inference only if you find that:
               (1) The evidence is within the control of, or peculiarly available to,
      that party;
               (2) The issue for which the evidence could have been introduced is
      an issue of fundamental importance, rather than one that is trivial or
      insignificant;
               (3) As a matter of reasonable probability, it appears naturally in the
      interest of the government to preserve the evidence;
               (4) there is no satisfactory explanation of why the government did
      not preserve the evidence; and
               (5) the inference is reasonable in light of all the circumstances.



                                            28
No. 80476-6-I/29



       A forensic scientist from the crime lab testified that the lab has limited

resources and cannot test every sample taken from a crime scene, and thus it

must prioritize certain samples and tests. Officer Vanderveer testified that the

police department works with the lab to decide which samples to prioritize and,

based on their goal of quickly identifying a suspect, they decided to search for

fingerprints because doing so would be faster and less resource intensive.

Vanderveer explained that searching for fingerprints can compromise DNA

evidence and vice versa, so officers often make a choice between the two. A

DNA scientist noted that the presence of fingerprints or touch DNA would not

inform them of when a certain person was inside the car. During closing

argument, Alexander highlighted the lack of touch DNA evidence placing him in

the Tahoe and law enforcement’s failure to obtain touch DNA evidence. Law

enforcement and the crime lab satisfactorily explained the lack of touch DNA

evidence. See Derri, 17 Wn. App. 2 at 404 (holding that a missing evidence

instruction is “not warranted when [evidence’s] . . . absence is satisfactorily

explained.”).

       Also, the touch DNA evidence Alexander contends might have been found

would be unimportant and cumulative. See id. (holding that missing evidence

instruction is “not warranted when the evidence is unimportant or merely

cumulative”). Alexander contends that the touch DNA evidence could have

shown that he was never inside the Tahoe, where law enforcement theorized the

shooting took place. But the lack of Alexander’s touch DNA inside the car does




                                         29
No. 80476-6-I/30



not necessarily establish that he was never in the car. The evidence shows that

some parts of the interior had been wiped down. Alexander also says that touch

DNA could have placed James inside the car. But she admitted at trial that she

had ridden in the car. Perhaps touch DNA evidence could have shown that

James was in the back seat, where the police thought the shooter had been, but

the officers sufficiently explained why they did not send in the samples. The trial

court acted within its discretion in refusing to give the missing evidence

instructions, particularly given that such instructions should be used sparingly.

       Alexander says the refusal to give his requested instructions deprived him

of his Sixth Amendment right to present a defense. We disagree.

       The Sixth Amendment9 guarantees a defendant’s right to present their

defense. Jones, 168 Wn.2d at 720. Typically, a trial court’s action does not deny

a defendant that right unless it inhibits the defendant’s “entire defense.” See

State v. Arndt, 194 Wn.2d 784, 814, 453 P.3d 696 (2019) (determining that the

trial court did not violate the right to present a defense when the defendant was

still able to advance her defense theory); Jones, 168 Wn.2d at 721 (determining

that the trial court violated the right to present a defense when it prohibited the

defendant’s “entire defense”).

       The trial court did not prevent Alexander from advancing the defense

theory that the missing touch DNA evidence created reasonable doubt thus

requiring an acquittal. Alexander focused on the touch DNA evidence throughout

       9
           U.S. CONST. amend. VI



                                         30
No. 80476-6-I/31



trial and his closing argument. The trial court did not violate his Sixth

Amendment right to present a defense.

       We affirm.




 WE CONCUR:




                                         31